 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 9

10   ANTHONY BUHR and LINDA BUHR,
     individually and as husband and wife and
11   the marital community comprised thereof,           NO. 20-CV-00705-RSL
12
                                        Plaintiffs,
                                                        STIPULATION AND ORDER OF
13          v.
                                                        DISMISSAL WITH PREJUDICE
14   CONTINENTAL WESTERN
                                                        CLERK’S ACTION REQUESTED
     INSURANCE COMPANY, a foreign
15   insurance company doing business in the
16
     State of Washington,

17                                    Defendant.

18

19
                                             STIPULATION
20
            COME NOW all parties hereto, in all their capacities, by and through their undersigned
21
     attorneys of record, and stipulate that all claims asserted herein, or which could have been
22
     asserted herein, by the Plaintiffs Anthony Buhr and Linda Buhr against Defendant Continental
23
     Western Insurance Company have been fully, finally and forever resolved and settled
24
     satisfactorily and that the Complaint of Plaintiffs Anthony Buhr and Linda Buhr shall be
25
     dismissed with prejudice and without attorneys’ fees and costs to any party.


     STIPULATION AND ORDER OF DISMISSAL WITH             PREG O'DONNELL & GILLETT PLLC
     PREJUDICE                                                          901 FIFTH AVE., SUITE 3400
     Case No. 20-CV-00705-RSL                                      SEATTLE, WASHINGTON 98164-2026
                                                           TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
 1
            DATED this __5th____ day of ___May_____, 2021.
 2
                                                    WHALLEY LAW PLLC.
 3

 4                                                  By /s/
                                                         Jeffery S. Whalley, WSBA #42511
 5                                                       Attorneys for Plaintiffs

 6

 7                                                  PREG O’DONNELL & GILLETT PLLC
 8
                                                    By /s/ Lori K. O'Tool
 9
                                                         Lori K. O'Tool, WSBA #26537
10                                                       Attorneys for Defendant Continental
                                                         Western Insurance Company
11

12
                                                 ORDER
13
            THIS MATTER having come on for hearing upon the above stipulation for dismissal, and
14
     the court having reviewed the files and records herein and being fully advised, now, therefore,
15
            IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the Complaint of Plaintiffs
16
     Anthony Buhr and Linda Buhr be, and the same is hereby, dismissed with prejudice and without
17
     attorneys’ fees and costs to any party.
18

19          Dated this 6th day of May, 2021.
20

21                                                  HONORABLE ROBERT S. LASNIK
                                                    U.S. DISTRICT COURT JUDGE
22

23

24

25



     STIPULATION AND ORDER OF DISMISSAL WITH             PREG O'DONNELL & GILLETT PLLC
     PREJUDICE                                                           901 FIFTH AVE., SUITE 3400
     Case No. 20-CV-00705-RSL                                       SEATTLE, WASHINGTON 98164-2026
                                                            TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
